 Case 19-23410-SLM            Doc 90 Filed 10/08/20 Entered 10/09/20 00:39:42                        Desc Imaged
                                   Certificate of Notice Page 1 of 3
Form ntchrgbk

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

                                          Case No.: 19−23410−SLM
                                          Chapter: 13
                                          Judge: Stacey L. Meisel

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Anthony Biasi
   dba Biasi Enterprises, LLC, Agents
   Collateral Recovery Group, LLC
   45 Eric Trail
   Sussex, NJ 07461
Social Security No.:
   xxx−xx−1569
Employer's Tax I.D. No.:
   45−4124824

                                              NOTICE OF HEARING


PLEASE TAKE NOTICE that a hearing will be held at

Courtroom 3A, Martin Luther King Jr. Federal Building, 50 Walnut Street, Courtroom 3A, Newark, NJ 07102

on 12/9/20 at 10:00 AM

to consider and act upon the following:

83 − Trustee's Motion to Dismiss Case or Direct Employer to Pay Trustee or for Entry of an Order for Default
Clause. Filed by Marie−Ann Greenberg on behalf of Marie−Ann Greenberg. Hearing scheduled for 7/22/2020 at
10:00 AM at SLM − Courtroom 3A, Newark. (Attachments: # 1 TMG/TMO RECONVERT/DISMISS −
PROPOSED ORDER) (Greenberg, Marie−Ann)




Dated: 10/6/20

                                                           Jeanne Naughton
                                                           Clerk, U.S. Bankruptcy Court
       Case 19-23410-SLM                     Doc 90 Filed 10/08/20 Entered 10/09/20 00:39:42                                             Desc Imaged
                                                  Certificate of Notice Page 2 of 3
                                                              United States Bankruptcy Court
                                                                  District of New Jersey
In re:                                                                                                                 Case No. 19-23410-SLM
Anthony Biasi                                                                                                          Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0312-2                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Oct 06, 2020                                               Form ID: ntchrgbk                                                          Total Noticed: 5
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 08, 2020:
Recip ID                 Recipient Name and Address
db                     + Anthony Biasi, 45 Eric Trail, Sussex, NJ 07461-4108
cr                     + Gary J. Zalarick, Sammarro & Zalarick, P.A., 258 Palisade Avenue, Garfield, NJ 07026-2806
cr                     + LYNX ASSETS SERVICES LLC, 30 FRENEAU AVENUE, MATAWAN, NJ 07747-3390

TOTAL: 3

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
cr                     + Email/PDF: gecsedi@recoverycorp.com
                                                                                        Oct 06 2020 22:16:09      Synchrony Bank c/o PRA Receivables
                                                                                                                  Management, LLC, PO BOX 41021, Norfolk, VA
                                                                                                                  23541-1021
cr                     + Email/Text: townclerk@vernontwp.com
                                                                                        Oct 07 2020 11:44:00      Township of Vernon, 21 Church Street, Vernon,
                                                                                                                  NJ 07462-3171

TOTAL: 2


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 08, 2020                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 6, 2020 at the address(es) listed
below:
Name                               Email Address
John P. Fazzio
                                   on behalf of Debtor Anthony Biasi jfazzio@fazziolaw.com
      Case 19-23410-SLM            Doc 90 Filed 10/08/20 Entered 10/09/20 00:39:42                           Desc Imaged
                                        Certificate of Notice Page 3 of 3
District/off: 0312-2                                      User: admin                                             Page 2 of 2
Date Rcvd: Oct 06, 2020                                   Form ID: ntchrgbk                                      Total Noticed: 5
Joshua A. Zielinski
                          on behalf of Creditor Township of Vernon jzielinski@oslaw.com rforrest@oslaw.com

Marie-Ann Greenberg
                          magecf@magtrustee.com

Michael A. Alfieri
                          on behalf of Creditor LYNX ASSETS SERVICES LLC vdumani@malfierilaw.com

U.S. Trustee
                          USTPRegion03.NE.ECF@usdoj.gov


TOTAL: 5
